IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                             No. 98-10913
                         Conference Calendar


TERRY JAMES,

                                          Plaintiff-Appellant,

versus

BEN CLICK; TOBY SHOOK;
PAUL JOHNSON,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:98-CV-1153-H
                       --------------------

                          October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Terry James, Texas prisoner No. 337449, appeals the district

court’s dismissal, as frivolous, of his 42 U.S.C. § 1983 civil

rights claim.   The district court did not abuse its discretion in

holding that James’ claim for damages against defendant Toby

Shook was barred by the doctrine of prosecutorial immunity.       See

Boyd v. Biggers, 31 F.3d 279, 285 (5th Cir. 1994).      James’

remaining claims are barred by the doctrine articulated in Heck

v. Humphrey, 512 U.S. 477 (1994).    See Hudson v. Hughes, 98 F.3d
868, 872 (5th Cir. 1996).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                     No. 98-10913
                          -2-

AFFIRMED IN PART; AFFIRMED IN PART ON OTHER GROUNDS.